[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                   FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                     ________________________ ELEVENTH CIRCUIT
                                                          AUGUST 13, 2009
                            No. 08-13472                 THOMAS K. KAHN
                        Non-Argument Calendar                CLERK
                      ________________________

                  D. C. Docket No. 95-14025-CR-KLR


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

CHARLES E. STOKES,

                                                        Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     _________________________

                            (August 13, 2009)

Before EDMONDSON, CARNES and WILSON, Circuit Judges.
PER CURIAM:

      Appellant Charles E. Stokes, a federal prisoner proceeding pro se, appeals

the district court’s denial of his motion for reduction of sentence, filed pursuant to

18 U.S.C. § 3582(c). No reversible error has been shown; we affirm.

      Stokes was convicted of possession of crack cocaine with intent to

distribute, in violation of 21 U.S.C. § 841(a)(1). Stoke’s base offense level was 32

when calculated pursuant to U.S.S.G. § 2D1.1. But Stoke’s sentence was enhanced

because he was classified as a career offender under U.S.S.G. § 4B1.1(a): he was

at least eighteen years old at the time of the instant drug felony offense; and he had

two earlier drug felony convictions. Because the statutory maximum sentence for

the offense was life, with the career offender enhancement Stokes’s total offense

level was 37, U.S.S.G. § 4B1.1(b); and Stoke’s guideline imprisonment range was

360 months to life imprisonment. Also, the government filed a notice of sentence

enhancement pursuant to 21 U.S.C. § 851; three prior drug convictions were cited

to enhance Stokes’s sentence to a statutory mandatory minimum of life

imprisonment. 21 U.S.C. § § 841(b)(1)(A) and 851. The mandatory minimum

term of life imprisonment was imposed.

      Pursuant to 18 U.S.C. § 3582(c)(2), Stokes filed a motion to reduce his

sentence based on a retroactive amendment of the guidelines for crack-cocaine



                                           2
offenses.1 The district court denied the motion. On appeal, Stokes argues that he

was due a section 3582(c) reduction: his crack-cocaine sentence was based on the

amended guideline even if the sentence imposed was otherwise enhanced. Stokes

also seeks to argue that the enhanced penalty provisions were applied incorrectly to

him; that United States v. Booker, 125 S.Ct. 738 (2005), requires the guidelines to

be applied in an advisory fashion in section 3582(c)(2) proceedings; and that the

Sentencing Commission exceeded its authority when it limited section 3582(c)(2)

reductions to a two-level decrease. None of these arguments are of merit.

       United States v. Moore, 541 F.3d 1323 (11th Cir. 2008), cert. denied,

McFadden v. United States, 129 S.Ct. 965 (2009), and cert. denied, (U.S. March 9,

2009)(No. 08-8554), and United States v. Williams, 549 F.3d 1337 (11th Cir.

2008), are dispositive of Stokes’s claimed entitlement to a sentence reduction

based on Amendment 706. In Moore, the defendants also sought the benefit of

Amendment 706 but were sentenced as career offenders; we affirmed that the

district court lacked authority under section 3582(c)(2) to grant the requested

sentence reductions:

              Where a retroactively applicable guideline amendment
              reduces a defendant’s base offense level, but does not


       1
        Amendment 706 revised U.S.S.G. § 2D1.1 by reducing by two levels the offense levels
applicable to crack-cocaine offenses. Subject to technical changes effected by Amendment 711,
Amendment 706 was made retroactive as of 3 March 2008 by Amendment 713.

                                              3
             alter the sentencing range upon which his or her sentence
             was based, § 3582(c)(2) does not authorize a reduction in
             sentence. Here, although Amendment 706 would reduce
             the base offense levels applicable to defendants, it would
             not affect their guideline ranges because they were
             sentenced as career offenders under § 4B1.1.

Moore, 541 F.3d at 1330. And in Williams, we concluded that a statutorily

mandated minimum sentence displaced an otherwise shorter guidelines sentence in

the same manner as did the section 4B1.1 enhanced career offender provisions;

Amendment 706 effected no change to a statutorily imposed mandatory minimum

sentence. Id. at 1339-40. Because Stokes’s life sentence was not impacted on by

Amendment 706's offense level reduction, the district court was without authority

to grant the requested relief.

      Stokes seeks to challenge the correctness of the enhancement applied at his

sentencing in 1996. But a section 3582 proceeding allows a sentence previously

imposed to be revisited only to the extent that the sentence is affected by a

guidelines amendment made retroactively applicable; the district court had no

authority to reconsider Stokes’s sentence on the ground that it was incorrect from

the start. See United States v. Moreno, 421 F.3d 1217, 1220 (11th Cir. 2005)

(except for consideration of the guideline range that has been amended, all original

sentencing determinations remain unchanged).

      About Stokes’s claimed Booker error, Booker too has no application to

                                           4
section 3582(c)(2) motions. Moreno, 421 F.3d at 1220. And Stokes’s argument

that the Sentencing Commission exceeded its authority when it cabined the district

court’s section 3582 authority is foreclosed by United States v. Melvin, 556 F.3d

1190, 1192 (11th Cir. 2009) (rejecting argument that Booker or Kimbrough v.

United States, 128 S.Ct. 558 (2007), prohibit limitations on a judge’s discretion in

a section 3582 proceeding), cert. denied, (U.S. May 18, 2009)(No. 08-8664).

      AFFIRMED.




                                          5